Citation Nr: 1122620	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  04-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.

2.  Entitlement to service connection for a lung disease, claimed as interstitial lung disease, as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.

3.  Entitlement to chronic obstructive pulmonary disease (COPD) as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.

4.  Entitlement to a compensable disability rating for service-connected inactive pulmonary tuberculosis with pleural scarring.


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to May 1954.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In an April 2003 rating decision, the RO denied service connection for, inter alia, interstitial lung disease as secondary to inactive pulmonary tuberculosis and pleural scarring as secondary to inactive pulmonary tuberculosis.  In a December 2004 rating decision, the RO denied service connection for GERD and COPD, both as secondary to inactive pulmonary tuberculosis.

Subsequently, in a September 2008-issued rating decision, the RO granted service connection for pleural scarring as secondary to service-connected inactive pulmonary tuberculosis, and incorporated the disability in the evaluation of inactive pulmonary tuberculosis, which was already assigned as noncompensable.  The Veteran timely perfected an appeal of that issue by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, it is also currently before the Board, characterized as entitlement to a compensable disability rating for inactive pulmonary tuberculosis with pleural scarring.

In a February 2009 rating decision, the RO denied service connection for Crohn's disease.  The Veteran failed to perfect an appeal of that issue by filing an NOD and substantive appeal; therefore, it is not before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

This case was initially before the Board in January 2005, at which time it denied service connection for interstitial lung disease as secondary to service-connected inactive pulmonary tuberculosis and remanded the claim for service connection for pleural scarring as secondary to service-connected inactive pulmonary tuberculosis to obtain private treatment records and for a VA examination.  The Veteran appealed the portion of the January 2005 Board decision denying service connection for interstitial lung disease to the United States Court of Appeals for Veterans Claims (Court).  He also filed a brief that additionally raised an issue regarding the Board's failure to address whether a claim for an increased rating for pulmonary tuberculosis had been withdrawn.  In an order dated in December 2006, the Court vacated the Board's January 2005 decision denying service connection for interstitial lung disease and remanded that issue for consideration by the Board and by a VA examiner of the credibility and weight of the Veteran's repeated lay assertions of continued GERD symptomatology from initial treatment for pulmonary tuberculosis to his more recent, documented treatment for GERD; and for the Board to address whether the Veteran had indeed withdrawn a previous claim for an increased rating for service-connected pulmonary tuberculosis.  

In an October 2007 decision, the Board remanded the issues of whether the Veteran withdrew a claim for entitlement to a compensable rating for inactive pulmonary tuberculosis, entitlement to service connection for interstitial lung disease as secondary to service-connected inactive pulmonary tuberculosis, and entitlement to service connection for pleural scarring as secondary to service-connected inactive pulmonary tuberculosis for notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); for a VA respiratory examination to determine the nature and etiology of the Veteran's interstitial lung disease, including a discussion of the significance of the Veteran's lay assertions of continued symptoms of GERD; and for RO adjudication of the issue concerning whether the Veteran withdrew a claim for entitlement to a compensable rating for inactive pulmonary tuberculosis.  

The case returned to the Board in May 2009, at which time the Board determined that the Veteran had withdrawn his appeal of the issue of entitlement to a compensable rating for inactive pulmonary tuberculosis, and the Board lacked jurisdiction to adjudicate the merits of his claim.  The Board also remanded the issue concerning service connection for interstitial lung disease for another VA examination in order for the VA examiner to address the Veteran's lay assertions of continued GERD symptoms from the initial treatment for pulmonary tuberculosis to his more recent, documented treatment for GERD; and remanded the issues of service connection for GERD and COPD to obtain VA and private treatment records and for VA examinations to determine the nature and etiology of the Veteran's claimed disabilities. 

The case has returned to the Board and is again ready for appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of GERD.

2.  There is probative evidence suggesting that the Veteran's current GERD did not develop as secondary to his service-connected inactive pulmonary tuberculosis with pleural scarring.  

3.  The Veteran has a current diagnosis of interstitial lung disease.

4.  There is probative evidence suggesting that the Veteran's current interstitial lung disease developed as secondary to his nonservice-connected GERD.

5.  There is no probative evidence suggesting that the Veteran's current interstitial lung disease developed as secondary to his service-connected inactive pulmonary tuberculosis with pleural scarring.  

6.  There is probative evidence suggesting that the Veteran's current COPD did not develop as secondary to his service-connected inactive pulmonary tuberculosis with pleural scarring.  

7.  The Veteran's pulmonary tuberculosis is inactive, with medical evidence of continued disability, emphysema, and impairment of health.


CONCLUSIONS OF LAW

1.  GERD is not proximately due to, the result of, or chronically aggravated by, service-connected inactive pulmonary tuberculosis with pleural scarring.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2010).

2.  A lung disease is not proximately due to, the result of, or chronically aggravated by, service-connected inactive pulmonary tuberculosis with pleural scarring.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2010).

3.  COPD is not proximately due to, the result of, or chronically aggravated by, service-connected inactive pulmonary tuberculosis with pleural scarring.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310(a) (2010).

4.  The criteria are met for a disability rating of 20 percent, but no greater, for inactive pulmonary tuberculosis with pleural scarring.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.97, Diagnostic Code 6723 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2003, September 2004, January 2008, and May 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, a March 2006 letter, in addition to the January 2008 and May 2008 VCAA letters from the RO, advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide notice pursuant to Dingess, supra, that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decisions on appeal.  Thus, there is a timing error as to the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the Court has held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, additional VCAA notice was provided in January 2008 and May 2008, after issuance of the initial unfavorable AOJ decisions in April 2003 and December 2004.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in January 2003 and September 2004, followed by subsequent VCAA and Dingess notice in January 2008 and May 2008, the RO readjudicated the claims in SSOCs dated in June 2008 and November 2009.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here with the Veteran's claim for an increased rating for his service-connected inactive pulmonary tuberculosis with pleural scarring, no VCAA letter was sent that was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, the Veteran was not advised of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected lung disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted numerous statements, including from his private physicians, in support of his claims.  He also has been provided VA examinations in connection with his claims.  Additionally, he was provided an opportunity to provide testimony before RO personnel.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2007 and May 2009 remands.  Specifically, in the October 2007 remand, the RO was instructed to, inter alia, provide notice to the Veteran pursuant to Dingess, supra; and to provide the Veteran a VA examination to determine the nature and etiology of his interstitial lung disease.  In this respect, the RO sent the Veteran VCAA notice and notice pursuant to Dingess in January 2008.  Further, the Veteran was provided a VA examination in March 2008.  

Subsequently, in the May 2009 Board remand, the RO was instructed to contact the Veteran to determine the names, addresses, and dates of any and all VA and private medical care providers who treated him for his lung disorders and GERD since 2008; and schedule the Veteran for respiratory and gastrointestinal disorders examination to determine the nature and etiology of the Veteran's GERD and to determine the nature and etiology of the Veteran's lung diseases, including interstitial lung disease and COPD.  The VA examiner was to include a discussion of the significance of the Veteran's lay assertions of continued GERD symptoms since initial treatment for pulmonary tuberculosis, as well as the significance of medical evidence in the claims file suggesting that the Veteran's GERD symptoms were the result of medication used to treat tuberculosis.  The Board finds that RO has complied with its May 2009 remand directives to the extent possible.  In this regard, the RO sent to the Veteran a request for medical treatment records in June 2009, to which the Veteran did not respond.  The Veteran was provided VA examinations in April 2009 and August 2009, and the Board finds that the April 2009 and August 2009 VA examination reports substantially comply with the Board's May 2009 remand directives as the VA examiners responded to the questions posed in the May 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis - Secondary Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, a disability also can be service connected if it is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310(b).  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate the secondary disorder with the service-connected disability).  

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

The Board notes that there was an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Given what appear to be substantive changes, and because the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which clearly favors the claimant.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  GERD

In this case, the Veteran contends that his GERD was caused by the medication he took for treatment for pulmonary tuberculosis in 1959.  See, e.g., the Veteran's statements dated in June 2003, November 2004, July 2005, and November 2007; and videoconference hearing transcript dated in August 2004.  

In this regard, the RO also considered service connection on a secondary basis for GERD in its June 2005 SOC.  Thus, the Veteran will not be prejudiced in the Board's consideration of service connection on a secondary basis in this appeal.

As previously mentioned, the threshold criterion for service connection, including on a secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner recently diagnosed the Veteran with GERD.  See VA examination report dated in August 2009.  VA treatment records also show treatment for GERD.  Thus, the evidence of record confirms that the Veteran currently has GERD.

With regard to the Veteran's assertion that his GERD developed secondary to the medications he took as treatment for his pulmonary tuberculosis from 1959 to the early 1960s, several VA examiners have failed to establish the necessary link between the Veteran's current GERD and the medications he took for his service-connected inactive pulmonary tuberculosis with pleural scarring.  Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 512, and McQueen, 13 Vet. App. at 237.  Initially, during an April 2003 VA examination, the Veteran indicated that during the course of his two-year medical treatment for pulmonary tuberculosis in the late 1950s to the early 1960s, he developed GERD.  The VA examiner noted that there was no evidence of documented reflux disease until recent years, and that an examination in 1974 also contained no evidence of reflux disease by an upper gastrointestinal (GI) study.  

Another VA examiner in January 2007 also noted the aforementioned hospital admission in 1974 for chest pain.  At the time, no evidence of reflux disease was found.  The Veteran had an upper GI study at that time, and results were normal.  The VA examiner concluded that there was no finding that suggested the Veteran has reflux disease on the basis of medications he took for treatment of his tuberculosis.

Another VA examination was provided in April 2009.  The April 2009 examination report contains notes from a review of the Veteran's claims file.  In that regard, similar to previous VA examiners, the VA examiner also noted the 1974 hospitalization for chest pains, which the Veteran reported began in 1973.  At the time, an upper GI study showed normal results.  There also was no notation of complaints of reflux esophagitis or reflux symptoms.  Also mentioned was a note dated in June 1961 as a closing summary concerning the Veteran's tuberculosis.  It was documented that the Veteran was on medications for tuberculosis, continued for 30 months following discharge from the sanitarium, and that he was feeling well.  His main physical complaint was a sinus condition, being hard of hearing, occasional headaches, and requiring dental work.  The April 2009 VA examiner also noted that medication for tuberculosis was discontinued the day the Veteran's tuberculosis was found to be inactive in May 1961.  The VA examiner further discussed the history of the Veteran's lung disorders and treatment for such disorders, noting that there was no documentation in the Veteran's treating physician's notes with objective documentation that the Veteran's medications taken for tuberculosis caused his reflux.  The VA examiner further indicated that materials submitted by the Veteran concerning the effects of the drugs he used to treat his tuberculosis fail to indicate that these drugs would cause permanent reflux.  

At the time of the VA examination in August 2009, the VA examiner recorded additional information from the Veteran's treating physician, who noted that the Veteran's GERD was much worse at the time he was taking medications for treatment of his tuberculosis.  However, the VA examiner observed that there was nothing in the body of the treating physician's report that documented any history or other findings that was the basis of that statement.  The Veteran reported that he began having reflux or symptoms consistent with reflux at the time of his treatment for tuberculosis, symptoms that have continued to the present day.  He related the onset of his reflux to the medication he received for tuberculosis treatment.  There are no records in the claims file that indicate a diagnosis of, or treatment for, esophageal reflux prior to 2001.  

Upon examination, the Veteran was diagnosed with GERD.  The VA examiner reviewed the Veteran's medical history and again noted the lack of evidence of reflux-related symptoms and of a diagnosis until 2001.  The VA examiner also indicated that there is no support in the medical literature that the medications the Veteran took for tuberculosis treatment cause esophageal reflux.  He indicated that these medications may cause gastrointestinal upset and inflammation of the stomach and esophagus while they are being taken, and that these symptoms would resolve after stopping the medications.  Some patients may develop erosive gastropathy that can be a persistent condition; however, the Veteran does not have erosive gastropathy.  In that regard, medical literature does not support the Veteran's assertions that the medications he took cause GERD, either while taking them or at a later date after stopping the medication.  The VA examiner also noted that the Veteran's tuberculosis is currently inactive, and that he is not on any medications for tuberculosis that would aggravate his GERD.  Therefore, the Veteran's GERD is not caused by or aggravated by his service-connected tuberculosis or the medications used for treating the tuberculosis.
  
Additionally, the Board emphasizes that no medical evidence supports the Veteran's assertions that his GERD was caused by his service-connected tuberculosis in that the medications he took for treatment of the tuberculosis caused his GERD.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his GERD with his tuberculosis or the medications he took for tuberculosis treatment; these medical reports simply do not in any way associate his GERD with his tuberculosis or the medications he took. 

In this regard, the Veteran has made continuous assertions that he began to experience symptoms of reflux or GERD, such as heartburn, after he began treatment for tuberculosis.  However, while he is competent to report any symptomatology he experienced, the Board finds these statements to be incredible.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

With regard to the Veteran's continuous lay assertions that he began to experience symptoms of reflux after he began receiving treatment for tuberculosis, there is no evidence or support whatsoever for these assertions.  Evidence of record simply shows no documentation whatsoever of complaints or treatment for GERD prior to 2001.  Treatment records dated in the 1960s, when the Veteran was receiving treatment for his tuberculosis, show no complaints of reflux or symptomatology thereof, or any indication that the Veteran suffered from symptoms of reflux.  Further, as pointed out by the aforementioned VA examiners, a hospital record dated in July 1974 showed normal results from an upper GI study.  

Moreover, the Veteran has reported to his treating physician that his GERD began in 1950, contrary to his lay assertions that it began in the late 1950s to early 1960s, when he began treatment for tuberculosis.  See, e.g., VA treatment record dated in August 2009.  In this regard, lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

Thus, the Board finds, as a whole, the Veteran's lay assertions that his GERD stemmed from the medications he took for tuberculosis treatment to be inconsistent and unsupported by the evidence of record, and, thus, incredible.  Thus, as a whole, post-service medical records provide negative evidence against the Veteran's GERD claim.

Additionally, without evidence showing that they have medical training or expertise, neither the Veteran nor his attorney is competent to offer a medical opinion as to a secondary relationship between the Veteran's current GERD and his service-connected inactive pulmonary tuberculosis with pleural scarring.  See 38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, the Board finds that service connection on a secondary basis for the Veteran's current GERD is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
  
B.  Lung Disease (Claimed as Interstitial Lung Disease)

In this case, the Veteran contends that his lung disease, claimed as interstitial lung disease, resulted from his service-connected inactive pulmonary tuberculosis with pleural scarring.  Specifically, he contends that the medications he took for tuberculosis treatment caused his GERD, which, in turn, caused his lung disease.  See, e.g., the Veteran's statements dated in October 2002, June 2003, October 2004; claim dated in January 2003; and videoconference hearing transcript dated in August 2004.  In this regard, the RO also considered service connection on a secondary basis for this condition in its January 2004 SOC.  Thus, the Veteran will not be prejudiced in the Board's consideration of service connection on a secondary basis in this appeal.

As previously mentioned, the threshold criterion for service connection, including on a secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, VA and private treatment records show complaints of, and treatment for, a lung disease, sometimes termed interstitial lung disease.  Thus, the evidence of record confirms that the Veteran currently has a lung disease.

With regard to the Veteran's assertion that his lung disease developed secondary to his GERD, which was caused by the medications he took as treatment for his pulmonary tuberculosis from 1959 to the early 1960s, a review of the evidence of record reveals several nexus statements from his private treating physicians.  In this regard, a February 2003 private treatment note from G. L. Fletcher, M.D., indicated that the Veteran's pulmonary fibrosis "certainly could be related to recurrent reflux or aspiration."  A May 2003 private treatment record, also from G. L. Fletcher, M.D., noted that the etiology of the Veteran's interstitial lung disease was uncertain, but may be secondary to recurrent esophageal reflux.  April 2003 and October 2004 statements from R. DeCoux, Jr., M.D., indicated that it is feasible that the Veteran's reflux disease was involved in the exacerbation, if not the genesis, of his pulmonary complaints.  

Additionally, a VA examiner in August 2009 also concluded that the Veteran's chronic lung disease, diagnosed as interstitial lung disease, is secondary to aspiration reflux disease, which is secondary to chronic GERD.  The basis of the VA examiner's opinion was a report from the Veteran's private pulmonologist, who opined that the Veteran's lung disease is consistent with aspiration reflux syndrome, and the aforementioned nexus opinions from private physicians.  The VA examiner also cited the results of a computed tomography (CT) scan, which showed inhomogeneous pattern of lung destruction interspersed with normal lung tissue, and upper GI studies that showed esophageal reflux with aspiration into the lung.  The VA examiner further indicated that, because tuberculosis, whether active or inactive, does not cause GERD, as this assertion is unsupported by medical evidence, and because there is no medical evidence to support that the medications used by the Veteran to treat his tuberculosis cause GERD, the Veteran's current lung disease/interstitial lung disease is not caused by or aggravated by tuberculosis or treatment for his tuberculosis.  Rather, it is secondary to aspiration reflux syndrome.  

Thus, based on the evidence of record, the Board finds that service connection for the Veteran's lung disease, claimed as interstitial lung disease, as secondary to his inactive pulmonary tuberculosis with pleural scarring is not warranted.  In this case, there is no competent medical evidence to support the contention that the Veteran's service-connected inactive pulmonary tuberculosis with pleural scarring has caused or aggravated his interstitial lung disease.  38 C.F.R. § 3.310, Allen, supra.  Furthermore, while the Veteran contends that his interstitial lung disease is due to his GERD, which is caused by the medications he took for tuberculosis treatment from 1959 to the early 1960s, the GERD disability here has not been service-connected; thus, there is no service-connected GERD disability to which the interstitial lung disease may be secondary.  As already alluded to above, the Veteran's claim of service connection for GERD has already been denied.  See 38 C.F.R. § 3.310(a).  As such, the Board finds that service connection cannot be granted for the Veteran's lung disease.

Accordingly, the preponderance of the evidence is against the Veteran's lung disease claim on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

C.  COPD

In this case, the Veteran contends that his COPD resulted from his service-connected inactive pulmonary tuberculosis with pleural scarring.  Specifically, he contends that the medications he took for tuberculosis treatment caused his GERD, which, in turn, caused his COPD.  See, e.g., claim dated in August 2004 and the Veteran's statement dated in July 2005.  In this regard, the RO also considered service connection on a secondary basis for COPD in its June 2005 SOC.  Thus, the Veteran will not be prejudiced in the Board's consideration of service connection on a secondary basis in this appeal.

As previously mentioned, the threshold criterion for service connection, including on a secondary basis, is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination dated in August 2009 provided a diagnosis of COPD.  Past VA and private treatment records also show complaints of, and treatment for, shortness of breath, and a diagnosis of COPD.  Thus, the evidence of record confirms that the Veteran currently has COPD.

With regard to the Veteran's assertion that his COPD developed secondary to his GERD, which was caused by the medications he took as treatment for his pulmonary tuberculosis from 1959 to the early 1960s, a review of the evidence of record reveals nexus statements from his private treating physicians.  In this regard, April 2003 and October 2004 statements from R. DeCoux, Jr., M.D., indicated that acid reflux can exacerbate pulmonary problems of any sort, and that it is feasible that the Veteran's reflux disease was involved in the exacerbation, if not the genesis, of his pulmonary complaints.  

Additionally, a VA examiner in August 2009 concluded that there is COPD present and that the Veteran's COPD contributes to the findings of obstructive airway.  The VA examiner indicated that the COPD is more likely than not secondary to tobacco smoking.  The VA examiner further indicated that, because tuberculosis, whether active or inactive, does not cause COPD, the Veteran's current COPD is not caused by or aggravated by tuberculosis or treatment for his tuberculosis.    

Thus, based on the evidence of record, the Board finds that service connection for the Veteran's COPD as secondary to his inactive pulmonary tuberculosis with pleural scarring is not warranted.  In this case, there is no competent medical evidence to support the contention that the Veteran's service-connected inactive pulmonary tuberculosis with pleural scarring has caused or aggravated his COPD.  38 C.F.R. § 3.310, Allen, supra.  Furthermore, while the Veteran has contended that his COPD is due to his GERD, which is caused by the medications he took for tuberculosis treatment from 1959 to the early 1960s, the GERD disability here has not been service-connected; thus, there is no service-connected GERD disability to which the COPD may be secondary.  As already alluded to above, the Veteran's claim of service connection for GERD has already been denied.  See 38 C.F.R. § 3.310(a).  As such, the Board finds that service connection cannot be granted for the Veteran's COPD.

Accordingly, the preponderance of the evidence is against the Veteran's COPD claim on a secondary basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, February 2007) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Here, the Veteran's inactive pulmonary tuberculosis with pleural scarring is rated as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 6723 (tuberculosis, pulmonary, chronic, minimal, inactive).  

By way of background, the Board notes that the Veteran was initially service-connected for pulmonary tuberculosis and and assigned a 100-percent disability rating in a May 1959 rating decision.  In a June 1961 rating decision, it was noted that the Veteran appeared before a special tuberculosis (TB) review board in May 1961, at which time it was found that his moderately advanced tuberculosis was inactive and that physical examination was entirely negative.  Thus, the following evaluations were assigned under Diagnostic Code 6723: 100 percent from April 16, 1959, to May 17, 1963; 50 percent from May 18, 1963, to May 17, 1967; 30 percent from May 18, 1967, to May 17, 1972; and noncompensable from May 18, 1972, to the present.  

Inactive, minimal, chronic pulmonary tuberculosis will be assigned a 100 percent schedular evaluation for two years after the date of inactivity following active pulmonary tuberculosis that was clinically identified during active service or subsequent thereto.  A 50 percent evaluation is thereafter to be assigned for four years, or in any event, to six years after the date of inactivity.  A 30 percent evaluation will thereafter be assigned for five years, or in any event, to eleven years after the date of inactivity.  A minimum 30-percent evaluation is warranted following far advanced lesions diagnosed at any time while the disease process was active.  A 20 percent evaluation is warranted following moderately advanced lesions with continued disability such as emphysema, dyspnea on exertion, or an impairment of health.  Otherwise, a noncompensable evaluation will be assigned.  38 C.F.R. § 4.97, Diagnostic Code 6723.

A review of the evidence of record reveals that the Veteran was diagnosed with active pulmonary tuberculosis, moderately advanced, in May 1959.  He was admitted to the Mississippi State Sanatorium in March 1959 with a history of some soreness in his upper chest for several months.  A chest X-ray taken in December 1958 had shown suspicious findings in the upper right lung and another X-ray taken shortly prior to admission showed these findings to be still present.  The Veteran received routine Sanatorium treatment, including tuberculosis drugs.  See letter from Mississippi State Sanatorium dated in May 1959.  

Further, in addition to the diagnosis of moderately advanced lesions in 1959, there also is evidence of continued disability such as emphysema, dyspnea on exertion, and impairment of health.  In this regard, a May 1961 private chest X-ray showed pulmonary scarring in the right apex.  An October 1968 VA chest X-ray showed fibrocalcific residual densities in the right upper lobe compatible with a healed acid fast infection.  A July 1974 hospitalization record indicated that a lung scan revealed slightly decreased activity in the apex on the right, which was consistent with old tuberculosis.  Recent VA and private medical treatment records also show continued complaints of shortness of breath, and diagnoses of interstitial lung disease, COPD, emphysema, and pulmonary fibrosis.  

Thus, based on the above, the Board finds that the evidence of record is consistent with a 20 percent rating.  38 C.F.R. § 4.7.  As noted above, there is evidence that the Veteran was diagnosed with moderately advanced active pulmonary tuberculosis, following which he exhibits continued disability, including emphysema, shortness of breath, pulmonary fibrosis, and impaired health. Resolving any doubt in the Veteran's favor, he is entitled to a 20 percent rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6723. 

However, overall, the evidence of record does not warrant an even higher 30 percent rating.  38 C.F.R. § 4.7.  Specifically, VA and private treatment records and examination reports do not indicate far advanced lesions diagnosed at any time while the disease process was active.  The Board also finds that other diagnostic codes for diseases of the respiratory system are not more appropriate because the facts of this case do not support their application.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6722, and Diagnostic Codex 6724-6847.  See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

The Board adds that 20 percent assigned for the Veteran's inactive pulmonary tuberculosis with pleural scarring is effective throughout the appeal period.  Since there have been no occasions within the appeal period when the Veteran's disability has been more severe than 20 percent, there is no basis to further "stage" his rating for his disability on appeal.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's inactive pulmonary tuberculosis with pleural scarring markedly interferes with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his inactive pulmonary tuberculosis with pleural scarring by the regular Rating Schedule.  In fact, the Veteran's pulmonary tuberculosis with pleural scarring has been inactive since 1961.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).


ORDER

Service connection for GERD is denied.

Service connection for a lung disease is denied.

Service connection for COPD is denied.

A disability rating of 20 percent for inactive pulmonary tuberculosis with pleural scarring is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


